--------------------------------------------------------------------------------

EXHIBIT 10.4
EXECUTION COPY
 
SHARE ESCROW AGREEMENT


This Share Escrow Agreement, dated as of April 2, 2012 (this "Agreement"), is
made by and among Theodore S. Green, Producers Sales Organization, a California
Corporation, and John Avagliano (each, a "Management Representative"), JH
PARTNERS EVERGREEN FUND, L.P., JH INVESTMENT PARTNERS III, L.P. and JH
INVESTMENT PARTNERS GP FUND III, LLC (the "JH Entities" and, together with the
Management Representatives, the "Escrow Parties" and each an "Escrow Party"),
and PERKINS COIE LLP, as escrow agent (the "Escrow Agent").


RECITALS


A.           Pursuant to an Agreement and Plan of Merger between RLJ
Acquisition, Inc. and Image Entertainment, Inc. dated as of April 2, 2012 (the
"Merger Agreement"), the Management Representatives will receive shares of
common stock of RLJ Entertainment, Inc., a Nevada corporation, or an affiliate
("RLJ") upon the closing of the transactions contemplated by the Merger
Agreement (such date, the "Closing Date").


B.           An aggregate of 100,000 of such shares (the "Escrow Shares") (in
the proportion listed on Exhibit A) will be held in escrow by the Escrow Agent
for a period of up to nineteen (19) months from the Closing Date (the "Cut-Off
Date") and will be subject to forfeiture to the JH Entities unless all of the
Release Conditions (defined below) are satisfied.


C.           The Escrow Parties desire to set forth their understandings with
regard to the escrow arrangements established by this Agreement.


D.           Capitalized terms not defined in this Agreement have the meaning
set forth in the Merger Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and agreements of the parties
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:


Section 1.              Appointment of Agent.  The Escrow Parties appoint the
Escrow Agent as their agent to hold in escrow, and to administer the disposition
of, the Escrow Shares in accordance with the terms of this Agreement, and the
Escrow Agent accepts such appointment.



 
Section 2.               Establishment of Escrow
 
(a)         Escrow Shares.  Each Management Representative represents that on
the date hereof he has delivered to the Escrow Agent stock certificate(s)
representing the number of Escrow Shares set forth on Exhibit A hereto, together
with a fully-endorsed stock power, executed-in-blank, relating to the stock
certificate(s) representing those Escrow Shares.  The Escrow Shares will be held
and disbursed by the Escrow Agent in accordance with the terms hereof.  The
Escrow Shares, together with any cash or other property distributed in respect
thereof and less any amounts paid or distributed from time to time in accordance
with the terms of this Agreement, are referred to herein as the "Escrow Amount."
 
 
1

--------------------------------------------------------------------------------

 
 
(b)         Distributions, Etc. Any securities distributed in respect of or in
exchange for any of the Escrow Shares, whether by way of distribution, other
reorganizations, or otherwise, shall be delivered to the Escrow Agent, who shall
hold such securities in escrow.  Such securities shall be considered Escrow
Shares for purposes hereof.  Any cash dividends or property (other than
securities) distributed in respect of the Escrow Shares that are received by the
Escrow Agent shall be held by the Escrow Agent as part of the Escrow Amount.
 
(c)         Voting of Interests. Each Management Representative shall have the
right, in his sole discretion, to exercise any and all voting rights with
respect to his pro rata portion of the Escrow Shares.
 
(d)         Transferability of Escrow Shares. For the period during which the
Escrow Shares are held by the Escrow Agent in accordance with this Agreement, no
interest in such Escrow Shares shall be assignable or transferable.
 
Section 3.               Release of the Escrow Amount.
 
(a)        Release of Shares.  Subject to the conditions set forth below, the
parties agree that the Escrow Parties shall issue and execute an instruction
certificate to the Escrow Agent indicating that the Escrow Shares should be
released, and the date of such release, if any, upon satisfaction of all of the
Release Conditions.  Upon receipt of a certificate, substantially in the form
set forth on Exhibit B hereto (a “Release Certification”), signed on behalf of
the JH Entities and a Release Certification signed by either Theodore Green or
John Hyde on behalf of the Management Representatives stating that all of the
Release Conditions (as defined below) have been satisfied, the Escrow Agent
shall distribute to the Management Representatives the Escrow Shares, consistent
with the allocation of Escrow Shares among the Management Representatives set
forth on Exhibit A hereto.
 
(b)         Release Conditions.  The release of any Escrow Shares to Management
Representatives is subject to the fulfillment of all of the following conditions
during the period from the date of this Agreement through and including the
Cut-Off Date (collectively, the "Release Conditions"):
 
(i)           Each of the JH Entities shall have been paid in full, in cash, all
amounts due and payable to such JH Entity as of the date hereof, including, but
not limited to: (i) accrued management fee of $600,000; (ii) commitment fee of
$500,000 for credit support; (iii) 5% annually of up to $11,500,000 of credit
enhancement provided by JH Entities for the period of time from when the JH
Entities’ letter of credit (“Letter of Credit”) was posted in favor of PNC until
the JH Entities are released from said Letter of Credit; (iv) $59,740 in fees
for the posting of the Letter of Credit; and (v) $75,000 to JH Entities legal
counsel;
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)         The interest due and payable on the promissory notes to be issued
to the JH Entities in connection with the acquisition of the Series B Preferred
Stock by RLJ Acquisition, Inc. (the "Promissory Notes") shall have been paid
when due as provided in the Promissory Notes and there shall be no other event
of default existing under the Promissory Notes; provided however, that unless
the JH Entities elect to receive common stock or additional Promissory Notes as
interest under the Promissory Notes, all cash available as residual Excess Cash
Flow (as defined in the Promissory Notes) shall be paid to the JH Entities in
cash for its interest payment(s);
 
(iii)        Prior to the Cutoff Date:
 
  I.               (i) the shares of RLJ Common Stock ("RLJ Stock") received by
JH Entities on the Closing Date (the "Initial Shares") shall have become
eligible to be resold without volume or manner of sale limitations in the hands
of the JH Entities (or their distributees), as a result of their being
registered for resale on an effective registration statement or otherwise
("Freely Tradeable"), (ii) the RLJ Stock shall have been listed on either the
New York Stock Exchange or the NASDAQ Stock Market ("Listed") as of the date all
of the Initial Shares first became Freely Tradeable and for the five (5) trading
days immediately thereafter and (iii) the closing price of RLJ Stock shall have
exceeded $7.50 per share for the five (5) trading days immediately following the
date such Initial Shares first became Freely Tradeable.
 
  II.              If the JH Entities have not received their payments of
interest on the Unsecured Subordinated Promissory Notes issued by RLJ all in
cash, then at the time they are entitled to elect to take shares of RLJ Stock
(“Interest Shares”) under the Unsecured Subordinated Promissory Notes (“Notes”)
in lieu of said cash or additional Notes, the RLJ Stock must be Listed and the
closing price of RLJ Stock must exceed $7.50 per share for five (5) trading days
immediately following the first Interest Payment date on which the JH Entities
would first be able to elect to take the Interest Shares.
 
  III.             If the JH Entities elect to take Interest Shares as set forth
in II above, then during the seven months after issuance of any Interest Shares,
the Interest Shares must become Freely Tradeable and:
 
a)           The RLJ Stock must be Listed on the date the Interest Shares become
Freely Tradeable; and
 
b)           The closing price of the RLJ Stock must exceed $7.50 per share for
the five (5) days immediately following the date the Interest Shares become
Freely Tradeable.
 
All references to the $7.50 share price shall be adjusted appropriately for
stock splits, reverse stock splits and other adjustments that effect RLJ
stockholders on a pro rata basis.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           The satisfaction of the Release Conditions shall be determined by
the Escrow Parties.  In making any disbursements hereunder, the Escrow Agent may
rely entirely upon the terms set forth herein and on the representations and
certifications delivered by the Escrow Parties.
 
(d)           If any Escrow Party disputes whether the Release Conditions have
been satisfied all of the Escrow Shares shall be held by the Escrow Agent until
the earliest to occur of (i) the Escrow Agent’s receipt of a joint direction
executed by the JH Entities and Theodore Green or John Hyde with respect to such
amount substantially in the form set forth on Exhibit B hereto, (ii) the Escrow
Agent’s receipt of a final, non-appealable judgment, order or decree of the
court or other judicial body or arbitrator or panel of arbitrators of competent
jurisdiction that decided the underlying claim that indicates whether the JH
Entities or the Management Representatives are entitled to the Escrow Shares
(each, a "Final Judgment"), together with a certificate from the Escrow Parties,
certifying that the Final Judgment constitutes a "final, non-appealable"
judgment or (iii) thirty-one (31) days after receipt by the Escrow Agent of any
judgment, order or decree that is not a Final Judgment, unless on or prior to
the close of business on the 30th day following such receipt, the Escrow Agent
receives notice from any party that it has filed an appeal, in which case no
distribution shall be made until the conditions in clauses (i), (ii) or (iii)
above have been satisfied (any such joint direction, certification of a Final
Judgment or non-appeal of a judgment, order or decree being a "Determination of
Claim").  Upon receipt of a Determination of Claim, the Escrow Agent shall
disburse to the Escrow Parties the number of Escrow Shares as is required by the
Determination of Claim.
 
(e)        Final Distribution.  Notwithstanding anything herein to the contrary,
if the Management Representatives have not delivered on or before the Cut-Off
Date a Release Certification certifying that all of the Release Conditions have
been satisfied, the Escrow Agent shall automatically disburse, promptly as
practicable, but in no event more than five (5) days after the Cut-Off Date, all
of the Escrow Shares to the JH Entities on a pro rata basis, or as the JH
Entities may designate in writing.
 
Section 4.               Escrow Agent.
 
(a)         Reimbursements.  The Escrow Parties shall reimburse the Escrow Agent
upon request for all expenses, disbursements, and advances incurred or made by
the Escrow Agent in implementing any of the provisions of this Escrow Agreement,
including reasonable compensation and the expenses and disbursements, except any
such expense, disbursement, or advance as may arise from its fraud, gross
negligence, willful misconduct or bad faith.  The Escrow Agent may withhold any
or all of the Escrow Amount until all amounts and obligations owing to the
Escrow Agent have been paid or satisfied in full.
 
(b)         Responsibilities of the Escrow Agent.
 
(i)          The Escrow Agent shall exercise the same degree of care toward the
Escrow Amount as it exercises toward its own similar property and shall not be
held to any higher standard of care under this Escrow Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)         The Escrow Agent shall be obligated to perform only such duties as
are expressly set forth in this Escrow Agreement.  No implied covenants or
obligations shall be inferred from this Escrow Agreement against the Escrow
Agent, nor shall the Escrow Agent be bound by the provisions of any agreement
concerning the Escrow Parties beyond the specific terms hereof.
 
(iii)        The Escrow Agent shall not be liable hereunder except for its own
fraud, willful misconduct or bad faith and the Escrow Parties jointly agree to
indemnify the Escrow Agent for and hold it harmless as to any loss, liability or
expense, including attorney fees, incurred without fraud, willful misconduct or
bad faith on the part of the Escrow Agent and arising out of or in connection
with this Escrow Agreement.  In no event shall the Escrow Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including, but not limited to, lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
 
(iv)        The Escrow Agent shall be entitled to rely upon any order, judgment,
certification, instruction, notice or other writing delivered to it in
compliance with the provisions of this Escrow Agreement without being required
to determine the authenticity or the correctness or any fact stated therein or
the propriety or validity of service thereof.  The Escrow Agent may act in
reliance upon any instrument comporting with the provisions of this Escrow
Agreement or signature believed by it to be genuine and may assume that any
person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof has been duly
authorized to do so.  At any time the Escrow Agent may request in writing an
instruction in writing from any of the Escrow Parties.
 
(v)         The Escrow Agent makes no representation as to the validity, value,
genuineness or collectibility of any security or other document or instrument
held by or delivered to it.
 
(vi)        The Escrow Agent shall not be called upon to advise any party as to
selling or retaining, or taking or refraining from taking any action with
respect to, any securities or other property deposited or acquired by it
hereunder.
 
(vii)       In the event of any ambiguity in the provisions of this Escrow
Agreement or any dispute between or conflicting claims by or among the
undersigned and/or any other person or entity with respect to any funds or
property deposited hereunder, the Escrow Agent shall be entitled, at its sole
option, to refuse to comply with any and all claims, demands or instructions
with respect to such property or funds so long as such dispute or conflict shall
continue, and the Escrow Agent shall not be or become liable in any way to the
undersigned for its failure or refusal to comply with such conflicting claims,
demands or instructions.  The Escrow Agent shall be entitled to refuse to act
until either such conflicting or adverse claims or demands shall have been
finally determined by binding arbitration (if applicable) or a court of
competent jurisdiction or settled by agreement between the conflicting parties
as evidenced in a writing, satisfactory to the Escrow Agent or the Escrow Agent
shall have received security or an indemnity satisfactory to the Escrow Agent
sufficient to hold the Escrow Agent harmless from and against any and all loss,
liability or expense which the Escrow Agent may incur by reason of its
acting.  The Escrow Agent may in addition elect in its sole option to commence
an interpleader action or seek other judicial relief or orders as the Escrow
Agent may deem necessary.
 
 
5

--------------------------------------------------------------------------------

 
 
(viii)      No provision of this Escrow Agreement shall require the Escrow Agent
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder.
 
(ix)         Each party to this Escrow Agreement hereby waives and releases the
Escrow Agent from any claim that the Escrow Agent is acting as counsel to any
party to this Escrow Agreement and Escrow Agent will be free to represent any
party to this Escrow Agreement in any matter adverse to any other party to this
Escrow Agreement other than matters involving a dispute under this Escrow
Agreement. The immunities and exceptions from liability of the Escrow Agent
shall extend to its partners, employees and agents.
 
(x)         The provisions of this Section 4(b) shall survive termination of
this Escrow Agreement and/or the resignation or removal of the Escrow Agent.
 
Section 5.              Miscellaneous.
 
(a)         Notices.  All notices, claims, requests, responses, objections and
other communications given or made pursuant to this Escrow Agreement shall be in
writing and dispatched by the same means to all of the parties on the same day
and shall be deemed to have been duly given if delivered (a) personally, (b) by
mail, via certified or registered mail, return receipt requested, postage
prepaid, (c) by confirmed facsimile or (d) by a nationally recognized courier
service, to the parties at the address (or at such other address for a party as
shall be specified by like notice) specified for notices under such party's
signature block.  Any such notice shall be effective when delivered in person or
by courier service, when facsimile confirmation is received, or on the date
receipt acknowledged, if by certified mail, return receipt requested.  All
notices to the Escrow Agent shall be deemed to have been given on the date
actually received by the Escrow Agent.


(b)         Assignment.  This Escrow Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, but neither this Escrow Agreement, nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto.  This
Escrow Agreement is not intended, nor shall it be construed, to confer upon any
person except the parties hereto and their successors and permitted assigns any
rights or remedies under or by reason of this Escrow Agreement, except as
contemplated herein.
 
(c)         Governing Law; Waiver of Jury Trial.  THIS AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION
OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
CALIFORNIA TO BE APPLIED.  IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAWS OF
THE STATE OF CALIFORNIA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
 
 
6

--------------------------------------------------------------------------------

 
 
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION
OR PROCEEDING ARISING HEREUNDER.
 
(d)         Headings.  The heading references herein are for convenience
purposes only, do not constitute a part of this Escrow Agreement and shall not
be deemed to limit or affect any of the provisions hereof.
 
(e)          Severability.  Any term or provision of this Escrow Agreement that
is invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  In the event that any provision hereof
would, under applicable law, be invalid or unenforceable in any respect, each
party hereto intends that such provision will be construed by modifying or
limiting it so as to be valid and enforceable to the maximum extent compatible
with, and possible under, applicable law.
 
(f)          Amendment; Resignation and Replacement of Escrow Agent.  This
Escrow Agreement shall not be amended except in writing signed by the
parties.  The Escrow Agent may otherwise resign at any time upon thirty (30)
days’ prior written notice to the other parties; in such event, the successor
Escrow Agent shall be such person, firm or corporation as shall be mutually
selected by the Escrow Parties.  It is understood and agreed that no resignation
shall be effective until a successor agrees to act hereunder.  The Escrow
Parties, acting jointly, may remove the Escrow Agent at any time upon thirty
(30) days’ prior written notice, signed by each of the Escrow Parties, to the
Escrow Agent.  In the event that the Escrow Agent submits a notice of
resignation, its only duty, until a successor Escrow Agent shall have been
appointed and shall have accepted such appointment, shall be to hold and dispose
of the Escrow Shares in accordance with this Escrow Agreement, but without
regard to any notices, requests, instructions, demands or the like received by
it from the other parties hereto after such notice of resignation shall have
been given, unless the same is a direction that the Escrow Shares be delivered
to one of the other parties hereto.
 
(g)         Counterparts and Facsimile Execution.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.  The
exchange of copies of this Escrow Agreement and of signature pages by facsimile
transmission shall constitute effective execution and delivery of this Escrow
Agreement as to the parties and may be used in lieu of the original Escrow
Agreement for all purposes (and such signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes).
 
 
7

--------------------------------------------------------------------------------

 
 
(h)         Further Assurances.  If at any time the Escrow Agent shall determine
or be advised that any further agreements, assurances or other documents are
reasonably necessary or desirable to carry out the provisions of this Agreement
and the transactions contemplated by this Agreement, the Escrow Parties shall
execute and deliver any and all such agreements or other documents, and do all
things reasonably necessary or appropriate to carry out fully the provisions of
this Agreement.
 
[Signatures on following page]
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
date first written above.
 

 
JH PARTNERS EVERGREEN FUND, L.P.
          By:   JH Evergreen Management, LLC, its General Partner            
By:
/s/R. Todd Forrest       
Name:  R. Todd Forrest
     
Title:  Chief Financial Officer
            Address:    
c/o JH Partners, LLC
   
451 Jackson Street
   
San Francisco, CA 94111
   
Telephone:  (415) 364-0300
   
Facsimile:  (415) 364-0333
 

 

 
JH INVESTMENT PARTNERS III, L.P.
          By:   JH Evergreen Management, LLC, its General Partner            
By:
/s/R. Todd Forrest       
Name:  R. Todd Forrest
     
Title:  Chief Financial Officer
            Address:    
c/o JH Partners, LLC
   
451 Jackson Street
   
San Francisco, CA 94111
   
Telephone:  (415) 364-0300
   
Facsimile:  (415) 364-0333
 

 

 
JH INVESTMENT PARTNERS GP FUND III, LLC
          By:   JH Evergreen Management, LLC, its Manager            
By:
/s/R. Todd Forrest       
Name:  R. Todd Forrest
     
Title:  Chief Financial Officer
            Address:    
c/o JH Partners, LLC
   
451 Jackson Street
   
San Francisco, CA 94111
   
Telephone:  (415) 364-0300
   
Facsimile:  (415) 364-0333
 

 
[Signature Page to Share Escrow Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
THE ESCROW AGENT:
         
By:
/s/Perkins Coie LLP      
Name:  David J. Katz
     
Title:  Partner
           
Address:
   
c/o Perkins Coie LLP
   
1888 Century Park E, Suite 1700
   
Los Angeles, CA 90067-1721
   
Attention:  David Katz
   
Facsimile:  (310) 843-1254
 

 

 
THE MANAGEMENT HOLDERS:
         
JOHN AVAGLIANO
          /s/John Avagliano    
John Avagliano
         
Address:
   
656 Daniel Court
   
Wyckoff, NJ 07481
 

 

 
THEODORE S. GREEN
         
/s/Theodore S. Green 
   
Theodore S. Green
         
Address:
   
307 East 87th Street
   
New York, NY 10128
 

 
[Signature Page to Share Escrow Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
PRODUCERS SALES ORGANIZATION
           
By:
/s/John Hyde      
Name:  John Hyde
     
Title:  Secretary
           
Address:
    46216 Dry Creek Drive    
Badger, CA 93603
 

 
[Signature Page to Share Escrow Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ESCROW SHARE ALLOCATION


Management Representative
Number of Escrow Shares
Theodore S. Green
44,444
Producers Sales Organization
37,778
John Avagliano
17,778



PRO RATA PERCENTAGE ALLOCATION


JH Entity
Pro Rata Percentage
JH Partners Evergreen Fund, L.P.
85.17%
JH Investment Partners III, L.P.
10.16%
JH Investment Partners GP Fund III, LLC
4.67%



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


WRITTEN INSTRUCTIONS
FOR RELEASE OF ESCROW SHARES


Pursuant to Section 3 of the Escrow Agreement dated as of [_________], 2012 (the
"Escrow Agreement") by and among JH PARTNERS EVERGREEN FUND, L.P., JH INVESTMENT
PARTNERS III, L.P. and JH INVESTMENT PARTNERS GP FUND III, LLC (the "JH
Entities") and ________________ ("Management Representative" and, together with
the JH Entities, the "Escrow Parties") and PERKINS COIE LLP, (the "Escrow
Agent"), the [JH Parties or Management Representatives, as the case may be]
hereby advise the Escrow Agent that the Release Conditions set forth in Section
3 of the Escrow Agreement have been satisfied with respect to the Management
Representative and hereby instruct the Escrow Agent to release _________ Escrow
Shares from escrow in accordance with the following instructions:


Delivery Address:
_________________________
_________________________
_________________________
_________________________
 

[JH PARTNERS EVERGREEN FUND, L.P. JH INVESTMENT PARTNERS III, L.P. JH INVESTMENT
PARTNERS GP FUND III, LLC  
By: JH Evergreen Management, LLC, Manager
  By:       Name:         Title:   ]  

 

Agent for the Management Representative]       Name:       

 
 

--------------------------------------------------------------------------------